DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 7/30/2021 is accepted.
Double Patenting
2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 21-40 respectively 17/343,292.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 17/389,524  
 Regarding claim 21, A system for facilitating vision testing via predicted-characteristics-based presentation of stimuli for a testing location subset, the system comprising: a computer system that comprises one or more processors executing computer program instructions that, when executed, cause the computer system to perform operations comprising: initializing, during a visual test presentation comprising multiple test rounds, a ground truth input for a neural network, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface of a wearable device under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; performing the following during each round of the multiple test rounds: providing, during the round of the visual test presentation, the ground truth input to the neural network to cause the neural network to generate a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, stimuli at locations of the set of locations during the round such that: (i) a first stimulus is initially presented at a first location of the locations based on a first predicted characteristic associated with the first location, the first predicted characteristic being a first predicted minimum contrast level under which the user is predicted to see the first stimulus; and (ii) a second stimulus is initially presented at second location of the locations based on a second predicted characteristic associated with the second location, the second predicted characteristic being a second predicted minimum contrast level under which the user is predicted to see the second stimulus; obtaining feedback related to the stimuli during the round, the feedback related to the stimuli indicating threshold characteristics of the range of characteristics under which the user sees each stimulus of the stimuli; and updating, based on the feedback related to the stimuli, the ground truth input for a next round of the visual test presentation such that the updated ground truth input comprises the initial feedback and the feedback related to the stimuli; and generating visual defect information for the user based on the initial feedback and the feedback from the multiple test rounds of the visual test presentation.  
 Regarding claim 22, The system of claim 21, wherein the first stimulus is initially presented at the first location under the first predicted minimum contrast level, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 23,The system of claim 21, wherein the first stimulus is initially presented at the first location under at least one characteristic that is adjacent, in the range of characteristics, to the first predicted minimum contrast level, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 24, The system of claim 21, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 25, A method comprising: initializing a ground truth input for a prediction model, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; obtaining, via the prediction model, based on the ground truth input, a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a portion of a visual test presentation; obtaining feedback related to the one or more stimuli during the portion of the visual test presentation, the feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more stimuli; updating, based on the feedback related to the one or more stimuli, the ground truth input for a subsequent portion of the visual test presentation such that the updated ground truth input comprises the feedback related to the one or more stimuli; and generating visual defect information for the user based on the initial feedback, the feedback from the portion of the visual test presentation, and additional feedback from the subsequent portion of the visual test presentation.  
Regarding claim 26, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.    
 Regarding claim 27, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 28, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 29, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 30, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 31,The method of claim 25, further comprising: obtaining, based on the updated ground truth input, a second set of predicted characteristics for a second set of locations of the user interface; presenting, based on the second set of predicted characteristics, one or more second stimuli at one or more second locations during the subsequent portion of the visual test presentation; and obtaining additional feedback during the subsequent portion of the visual test presentation, the additional feedback indicating one or more threshold characteristics under which the user sees each stimulus of the one or more second stimuli.  
Regarding claim 32, The method of claim 25, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 33,The method of claim 25, wherein the prediction model comprises one or more neural networks.  
Regarding claim 34, A non-transitory computer-readable media storing instructions that, when executed by one or more processor, cause operations comprising: obtaining first feedback indicating one or more threshold characteristics under which a user sees one or more first stimuli presented on a user interface; obtaining, via a prediction model, based on the first feedback, a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a visual test presentation; obtaining second feedback indicating one or more threshold characteristics under which the user sees the one or more stimuli; and generating visual defect information for the user based on the first feedback and the second feedback.  
Regarding claim 35, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
Regarding claim 36, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus.  
Regarding claim 37, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in a range of characteristics, to a first predicted characteristic, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 38, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of a range of contrast levels available to be tested during the visual test presentation.  
Regarding claim 39, The media of claim 34, the operations further comprising: obtaining, based on the feedback related to the one or more stimuli, a second set of predicted characteristics for a second set of locations of the user interface; presenting, based on the second set of predicted characteristics, one or more second stimuli at one or more second locations of the second set of locations during the visual test presentation; and obtaining additional feedback during the visual test presentation, the additional feedback indicating one or more threshold characteristics under which the user sees each stimulus of the one or more second stimuli.  
Regarding claim 40, The media of claim 34, wherein the first feedback and the second feedback indicate contrast levels, saturation levels, or sharpness levels under which the user is predicted to see stimuli at respective locations of the user interface.   
U.S.Patent application 17/343,292  
Regarding claim 21, A system for facilitating vision testing via predicted-pattern-based selection of a testing location subset, the system comprising: a computer system that comprises one or more processors executing computer program instructions that, when executed, cause the computer system to perform operations comprising: initializing, during a visual test presentation comprising multiple test rounds, a ground truth input for a neural network, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface of a wearable device under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; performing the following during each round of the multiple test rounds: providing, during the round of the visual test presentation, the ground truth input to the neural network to cause the neural network to generate a pattern of predicted characteristics, the pattern of predicted characteristics corresponding to a set of predicted characteristics for a set of locations of the user interface; presenting, based on the pattern of predicted characteristics, stimuli at locations of the set of locations during the round such that: (i) a first stimulus is initially presented at a first location of the locations based on a first predicted characteristic associated with the first location; and (ii) a second stimulus is initially presented at second location of the locations based on a second predicted characteristic associated with the second location; obtaining feedback related to the stimuli during the round, the feedback related to the stimuli indicating threshold characteristics of the range of characteristics under which the user sees each stimulus of the stimuli; and updating, based on the feedback related to the stimuli, the ground truth input for a next round of the visual test presentation such that the updated ground truth input comprises the initial feedback and the feedback related to the stimuli; and generating visual defect information for the user based on the initial feedback and the feedback from the multiple test rounds of the visual test presentation.  
 Regarding claim 22, The system of claim 21, wherein the first stimulus is initially presented at the first location under the first predicted characteristic.  
 Regarding claim 23,The system of claim 21, wherein the first stimulus is initially presented at the first location under at least one characteristic that is adjacent, in the range of characteristics, to the first predicted characteristic.  
 Regarding claim 24, The system of claim 21, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
 Regarding claim 25, A method comprising: initializing a ground truth input for a prediction model, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; obtaining, via the prediction model, based on the ground truth input, a pattern of predicted characteristics, the pattern of predicted characteristics corresponding to a set of predicted characteristics for a set of locations of the user interface; presenting, based on the pattern of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a portion of a visual test presentation; obtaining feedback related to the one or more stimuli during the portion of the visual test presentation, the feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more stimuli; updating, based on the feedback related to the one or more stimuli, the ground truth input for a subsequent portion of the visual test presentation such that the updated ground truth input comprises the feedback related to the one or more stimuli; and generating visual defect information for the user based on the initial feedback, the feedback from the portion of the visual test presentation, and additional feedback from the subsequent portion of the visual test presentation.  
Regarding claim 26, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
 Regarding claim 27, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 28, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
 Regarding claim 29, The method of claim 25, further comprising: obtaining, via the prediction model, based on the ground truth input, (i) a set of patterns of predicted characteristics and (ii) a set of confidence scores associated with the set of patterns, wherein each pattern of the set of patterns indicates a predicted characteristic for a same location on the user interface that is different from a predicted characteristic for the same location indicated by another pattern of the set of patterns; and selecting, based on the set of confidence scores, the pattern to be used for the portion of the visual test presentation, the pattern being selected over one or more other patterns of the set of patterns based on a confidence score associated with the pattern being greater than one or more confidence scores associated with the one or more other patterns, wherein the presentation of the one or more stimuli is based on the selection of the pattern.  
 Regarding claim 30, The method of claim 29, wherein obtaining the set of patterns of predicted characteristics and the set of confidence scores comprises obtaining the set of patterns of predicted characteristics and the set of confidence associated with the set of patterns from the prediction model subsequent to providing the ground truth input to the prediction model.  
 Regarding claim 31, The method of claim 29, further comprising: obtaining, based on the updated ground truth input, (i) a second pattern of predicted characteristics for a second set of locations of the user interface and (ii) a second set of confidence scores associated with the second pattern of predicted characteristics; presenting, based on the second pattern of predicted characteristics, one or more second stimuli at one or more second locations during the subsequent portion of the visual test presentation; and obtaining the additional feedback during the subsequent portion of the visual test presentation, the additional feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more second stimuli.  
 Regarding claim 32, The method of claim 25, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
 Regarding claim 33,The method of claim 25, wherein the prediction model comprises one or more neural networks.  
 Regarding claim 34, A non-transitory computer-readable media storing instructions that, when executed by one or more processor, cause operations comprising: obtaining first feedback indicating one or more threshold characteristics under which a user sees one or more first stimuli presented on a user interface; obtaining, via a prediction model, based on the first feedback, a pattern of predicted characteristics, the pattern of predicted characteristics corresponding to a set of predicted characteristics for a set of locations of the user interface; presenting, based on the pattern of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a visual test presentation; obtaining second feedback indicating one or more threshold characteristics under which the user sees the one or more stimuli; and generating visual defect information for the user based on the first feedback and the second feedback.  
Regarding claim 35, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
 Regarding claim 36, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus.  
 Regarding claim 37, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in a range of characteristics, to a first predicted characteristic, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
 Regarding claim 38, The media of claim 34, the operations further comprising: obtaining, via the prediction model, based on the ground truth input, (i) a set of patterns of predicted characteristics and (ii) a set of confidence scores associated with the set of patterns, wherein each pattern of the set of patterns indicates a predicted characteristic for a same location on the user interface that is different from a predicted characteristic for the same location indicated by another pattern of the set of patterns; and selecting, based on the set of confidence scores, the pattern to be used for the visual test presentation, the pattern being selected over one or more other patterns of the set of patterns based on a confidence score associated with the pattern being greater than one or more confidence scores associated with the one or more other patterns, wherein the presentation of the one or more stimuli is based on the selection of the pattern.  
 Regarding claim 39, The media of claim 34, the operations further comprising: obtaining, based on the updated ground truth input, (i) a second pattern of predicted characteristics for a second set of locations of the user interface and (ii) a second set of confidence scores associated with the second pattern of predicted characteristics; presenting, based on the second pattern of predicted characteristics, one or more second stimuli at one or more second locations of the second set of locations during the visual test presentation; and obtaining the additional feedback during the visual test presentation, the additional feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more second stimuli.  
 Regarding claim 40, The media of claim 34, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Claims 21-40 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 21-40 respectively 11,039,742 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 17/389,524  
 Regarding claim 21, A system for facilitating vision testing via predicted-characteristics-based presentation of stimuli for a testing location subset, the system comprising: a computer system that comprises one or more processors executing computer program instructions that, when executed, cause the computer system to perform operations comprising: initializing, during a visual test presentation comprising multiple test rounds, a ground truth input for a neural network, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface of a wearable device under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; performing the following during each round of the multiple test rounds: providing, during the round of the visual test presentation, the ground truth input to the neural network to cause the neural network to generate a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, stimuli at locations of the set of locations during the round such that: (i) a first stimulus is initially presented at a first location of the locations based on a first predicted characteristic associated with the first location, the first predicted characteristic being a first predicted minimum contrast level under which the user is predicted to see the first stimulus; and (ii) a second stimulus is initially presented at second location of the locations based on a second predicted characteristic associated with the second location, the second predicted characteristic being a second predicted minimum contrast level under which the user is predicted to see the second stimulus; obtaining feedback related to the stimuli during the round, the feedback related to the stimuli indicating threshold characteristics of the range of characteristics under which the user sees each stimulus of the stimuli; and updating, based on the feedback related to the stimuli, the ground truth input for a next round of the visual test presentation such that the updated ground truth input comprises the initial feedback and the feedback related to the stimuli; and generating visual defect information for the user based on the initial feedback and the feedback from the multiple test rounds of the visual test presentation.  
 Regarding claim 22, The system of claim 21, wherein the first stimulus is initially presented at the first location under the first predicted minimum contrast level, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 23,The system of claim 21, wherein the first stimulus is initially presented at the first location under at least one characteristic that is adjacent, in the range of characteristics, to the first predicted minimum contrast level, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 24, The system of claim 21, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 25, A method comprising: initializing a ground truth input for a prediction model, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; obtaining, via the prediction model, based on the ground truth input, a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a portion of a visual test presentation; obtaining feedback related to the one or more stimuli during the portion of the visual test presentation, the feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more stimuli; updating, based on the feedback related to the one or more stimuli, the ground truth input for a subsequent portion of the visual test presentation such that the updated ground truth input comprises the feedback related to the one or more stimuli; and generating visual defect information for the user based on the initial feedback, the feedback from the portion of the visual test presentation, and additional feedback from the subsequent portion of the visual test presentation.  
Regarding claim 26, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.    
 Regarding claim 27, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 28, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 29, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 30, The method of claim 25, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of the range of characteristics.  
Regarding claim 31,The method of claim 25, further comprising: obtaining, based on the updated ground truth input, a second set of predicted characteristics for a second set of locations of the user interface; presenting, based on the second set of predicted characteristics, one or more second stimuli at one or more second locations during the subsequent portion of the visual test presentation; and obtaining additional feedback during the subsequent portion of the visual test presentation, the additional feedback indicating one or more threshold characteristics under which the user sees each stimulus of the one or more second stimuli.  
Regarding claim 32, The method of claim 25, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 33,The method of claim 25, wherein the prediction model comprises one or more neural networks.  
Regarding claim 34, A non-transitory computer-readable media storing instructions that, when executed by one or more processor, cause operations comprising: obtaining first feedback indicating one or more threshold characteristics under which a user sees one or more first stimuli presented on a user interface; obtaining, via a prediction model, based on the first feedback, a set of predicted characteristics for a set of locations of the user interface; presenting, based on the set of predicted characteristics, one or more stimuli at one or more locations of the set of locations during a visual test presentation; obtaining second feedback indicating one or more threshold characteristics under which the user sees the one or more stimuli; and generating visual defect information for the user based on the first feedback and the second feedback.  
Regarding claim 35, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
Regarding claim 36, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus.  
Regarding claim 37, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under at least one characteristic that is adjacent, in a range of characteristics, to a first predicted characteristic, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 38, The media of claim 34, wherein presenting the one or more stimuli comprises initially presenting a first stimulus at a first location of the set of locations under a first predicted minimum contrast level associated with the first location, the first predicted minimum contrast level being a contrast level associated with the first location under which the user is predicted to see the first stimulus, the first predicted minimum contrast level being neither a lowest or highest contrast level of a range of contrast levels available to be tested during the visual test presentation.  
Regarding claim 39, The media of claim 34, the operations further comprising: obtaining, based on the feedback related to the one or more stimuli, a second set of predicted characteristics for a second set of locations of the user interface; presenting, based on the second set of predicted characteristics, one or more second stimuli at one or more second locations of the second set of locations during the visual test presentation; and obtaining additional feedback during the visual test presentation, the additional feedback indicating one or more threshold characteristics under which the user sees each stimulus of the one or more second stimuli.  
Regarding claim 40, The media of claim 34, wherein the first feedback and the second feedback indicate contrast levels, saturation levels, or sharpness levels under which the user is predicted to see stimuli at respective locations of the user interface.   
U.S.Patent No. 11,039,742 B2
 Regarding claim 1, A system for facilitating vision testing via confidence-based selection of a testing location subset from a neural-network-provided set of locations, the system comprising: a computer system that comprises one or more processors executing computer program instructions that, when executed, cause the computer system to perform operations comprising: initializing, during a visual test presentation comprising multiple test rounds, a ground truth input for a neural network, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface of a wearable device under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; performing the following during each round of the multiple test rounds: providing, during the round of the visual test presentation, the ground truth input to the neural network to cause the neural network to generate (i) a set of predicted characteristics for a set of locations of the user interface and (ii) a set of confidence scores associated with the set of locations; selecting, based on the set of confidence scores, locations of the set of locations that are to be tested during the round of the visual test presentation, the locations being selected over other locations of the set of locations based on confidence scores associated with the locations being greater than confidence scores associated with the other locations; presenting, based on the selection of the locations and predicted characteristics associated with the selected locations, stimuli at the selected locations during the round without presenting stimuli at the other locations during the round such that: (i) a first stimulus is initially presented at a first location of the locations based on a first predicted characteristic associated with the first location; and (ii) a second stimulus is initially presented at second location of the locations based on a second predicted characteristic associated with the second location; obtaining feedback related to the stimuli during the round, the feedback related to the stimuli indicating threshold characteristics of the range of characteristics under which the user sees each stimulus of the stimuli; and updating, based on the feedback related to the stimuli, the ground truth input for a next round of the visual test presentation such that the updated ground truth input comprises the initial feedback and the feedback related to the stimuli; and generating visual defect information for the user based on the initial feedback and the feedback from the multiple test rounds of the visual test presentation.  
Regarding claim 2,The system of claim 1, wherein the first stimulus is initially presented at the first location under the first predicted characteristic.  
Regarding claim 3, The system of claim 1, wherein the first stimulus is initially presented at the first location under at least one characteristic that is adjacent, in the range of characteristics, to the first predicted characteristic.  
Regarding claim 4, The system of claim 1, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 5, A method comprising: initializing a ground truth input for a prediction model, the ground truth input comprising initial feedback related to an initial set of stimuli presented at an initial set of locations of a user interface under a range of characteristics, the initial feedback indicating threshold characteristics of the range of characteristics under which a user sees each stimulus of the initial set of stimuli; obtaining, via the prediction model, based on the ground truth input, (i) a set of predicted characteristics for a set of locations of the user interface and (ii) a set of confidence scores associated with the set of locations; selecting, based on the set of confidence scores, one or more locations of the set of locations that are to be tested during a portion of a visual test presentation, the one or more locations being selected over one or more other locations of the set of locations based on the set of confidence scores; presenting, based on one or more predicted characteristics associated with the selected locations, one or more stimuli at the selected locations during the portion of the visual test presentation; obtaining feedback related to the one or more stimuli during the portion of the visual test presentation, the feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more stimuli; updating, based on the feedback related to the one or more stimuli, the ground truth input for a subsequent portion of the visual test presentation such that the updated ground truth input comprises the feedback related to the one or more stimuli; and generating visual defect information for the user based on the initial feedback, the feedback from the portion of the visual test presentation, and additional feedback from the subsequent portion of the visual test presentation.  
Regarding claim 6, The method of claim 5, wherein presenting the one or more stimuli at the selected locations comprises initially presenting a first stimulus at a first location of the selected locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
Regarding claim 7, The method of claim 5, wherein presenting the one or more stimuli at the selected locations comprises initially presenting a first stimulus at a first location of the selected locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 8, The method of claim 5, wherein presenting the one or more stimuli at the selected locations comprises initially presenting a first stimulus at a first location of the selected locations under at least one characteristic that is adjacent, in the range of characteristics, to a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 9, The method of claim 5, wherein selecting the one or more locations comprises selecting the one or more locations over the one or more other locations based on one or more confidence scores associated with the one or more locations being greater than one or more confidence scores associated with the one or more other locations.  
Regarding claim 10, The method of claim 5, wherein obtaining the set of predicted characteristics and the set of confidence scores comprises obtaining the set of predicted characteristics for the set of locations and the set of confidence associated with the set of locations from the prediction model subsequent to providing the ground truth input to the prediction model.  
Regarding claim 11, The method of claim 5, further comprising: obtaining, based on the updated ground truth input, (i) a second set of predicted characteristics for a second set of locations of the user interface and (ii) a second set of confidence scores associated with the second set of locations, the second set of locations comprising the one or more other locations of the set of locations and one or more additional locations; selecting, based on the second set of confidence scores, one or more second locations of the second set of locations that are to be tested during the subsequent portion of the visual test presentation; presenting, based on one or more predicted characteristics associated with the selected second locations, one or more second stimuli at the selected second locations during the subsequent portion of the visual test presentation; and obtaining the additional feedback during the subsequent portion of the visual test presentation, the additional feedback indicating one or more threshold characteristics of the range of characteristics under which the user sees each stimulus of the one or more second stimuli.  
Regarding claim 12, The method of claim 5, wherein the range of characteristics comprises contrast levels, saturation levels, or sharpness levels.  
Regarding claim 13, The method of claim 5, wherein the prediction model comprises one or more neural networks.  
Regarding claim 14, A non-transitory computer-readable media storing instructions that, when executed by one or more processor, cause operations comprising: obtaining first feedback indicating one or more threshold characteristics under which a user sees one or more first stimuli presented on a user interface; obtaining, via a prediction model, based on the first feedback, (i) a set of predicted characteristics for a set of locations of the user interface and (ii) a set of confidence scores associated with the set of locations; selecting, based on the set of confidence scores, one or more locations of the set of locations that are to be tested during a visual test presentation, the one or more locations being selected over one or more other locations of the set of locations based on the set of confidence scores; presenting, based on one or more predicted characteristics associated with the selected locations, one or more stimuli at the selected locations during the visual test presentation; obtaining second feedback indicating one or more threshold characteristics under which the user sees the one or more stimuli at the selected locations; and generating visual defect information for the user based on the first feedback and the second feedback.  
Regarding claim 15, The media of claim 14, wherein presenting the one or more stimuli at the selected second locations comprises initially presenting a first stimulus at a first location of the selected locations based on a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus or a characteristic adjacent the threshold characteristic within the range of characteristics.  
Regarding claim 16, The media of claim 14, wherein presenting the one or more stimuli at the selected locations comprises initially presenting a first stimulus at a first location of the selected locations under a first predicted characteristic associated with the first location, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of a range of characteristics under which the user sees the first stimulus.  
Regarding claim 17, The media of claim 14, wherein presenting the one or more stimuli at the selected locations comprises initially presenting a first stimulus at a first location of the selected locations under at least one characteristic that is adjacent, in a range of characteristics, to a first predicted characteristic, and wherein the first predicted characteristic comprises a prediction of a threshold characteristic of the range of characteristics under which the user sees the first stimulus.  
Regarding claim 18, The media of claim 14, wherein selecting the one or more locations comprises selecting the one or more locations over the one or more other locations based on one or more confidence scores associated with the one or more locations being greater than one or more confidence scores associated with the one or more other locations.  
Regarding claim 19,The media of claim 14, the operations further comprising: obtaining, based on the second feedback, (i) a second set of predicted characteristics for a second set of locations of the user interface and (ii) a second set of confidence scores associated with the second set of locations, the second set of locations comprising the one or more other locations of the set of locations and one or more additional locations; selecting, based on the second set of confidence scores, one or more second locations of the second set of locations that are to be tested during the visual test presentation; presenting, based on one or more predicted characteristics associated with the selected second locations, one or more second stimuli at the selected second locations during the visual test presentation; and obtaining additional feedback indicating one or more threshold characteristics under which the user sees the one or more second stimuli.  
Regarding claim 20, The media of claim 14, wherein the one or more predicted characteristics associated with the selected locations comprises a predicted contrast level, a predicted saturation level, or a predicted sharpness level.  
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/5/2020